United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 97-3459
                                      ___________

Tannise Y. Larkins,                        *
                                           *
              Appellant,                   *
                                           * Appeal from the United States
       v.                                  * District Court for the District of
                                           * Minnesota.
Target Stores, Inc.,                       *
                                           *      [UNPUBLISHED]
              Appellee.                    *
                                      ___________

                               Submitted: November 19, 1998

                                     Filed: December 7, 1998
                                      ___________

Before BEAM, MAGILL, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Tannise Y. Larkins appeals the district court's1 adverse grant of summary
judgment. She alleges that her former employer, Target Stores, Inc., discriminated
against her on the basis of race, in violation of Title VII, and on the basis of disability,
in violation of the Americans with Disabilities Act. Having carefully reviewed the



       1
      The Honorable Richard H. Kyle, United States District Judge for the District of
Minnesota, presiding.
record and the parties' briefs, we conclude that no error of law appears and accordingly
affirm the judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-